UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 7 Dawson StreetHuntington Station, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC48 Wall StreetNew York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 95.88% CLOSED-END FUNDS - 70.99% CONVERTIBLE SECURITIES - 0.45% AllianzGI Equity & Convertible Income Fund $ CORE - 5.12% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Liberty All-Star Equity Fund Source Capital, Inc. Tri-Continental Corporation CORPORATE DEBT INVESTMENT GRADE-RATED - 0.00% Cutwater Select Income Fund 1 27 DEVELOPED MARKET - 0.73% Aberdeen Australia Equity Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Singapore Fund, Inc. New Ireland Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS - 2.10% Aberdeen Chile Fund, Inc. Central Europe, Russia and Turkey Fund, Inc. (The) First Trust/Aberdeen Emerging Opportunity Fund Morgan Stanley India Investment Fund, Inc. * Templeton Emerging Markets Fund Templeton Russia and East European Fund, Inc. Turkish Investment Fund, Inc. (The) Voya Emerging Markets High Dividend Equity Fund EMERGING MARKETS DEBT - 0.26% Global High Income Fund Inc. Western Asset Emerging Markets Debt Fund Inc. FLEXIBLE INCOME - 0.37% MFS Charter Income Trust ENERGY MLP - 9.83% ClearBridge Energy MLP Fund Inc. ClearBridge Energy MLP Opportunity Fund Inc. ClearBridge Energy MLP Total Return Fund Inc. Fiduciary/Claymore MLP Opportunity Fund First Trust MLP and Energy Income Fund Nuveen Energy MLP Total Return Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value GENERAL & INSURED LEVERAGED - 3.30% BlackRock MuniEnhanced Fund, Inc. $ BlackRock MuniHoldings Fund, Inc. BlackRock MuniHoldings Investment Quality Fund BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniYield Quality Fund III, Inc. Eaton Vance Tax-Advantaged Bond and Option Strategies Fund Invesco Advantage Municipal Income Trust II Invesco Municipal Opportunity Trust Invesco Municipal Trust Invesco Trust for Investment Grade Municipals Invesco Value Municipal Income Trust 0 7 Managed Duration Investment Grade Municipal Fund MFS Investment Grade Municipal Trust Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Quality Municipal Fund, Inc. Nuveen Select Quality Municipal Fund, Inc. Western Asset Managed Municipals Fund Inc. GENERAL BOND - 0.29% Deutsche Multi-Market Income Trust MFS Multimarket Income Trust GLOBAL - 6.92% Alpine Global Dynamic Dividend Fund Alpine Global Total Dynamic Dividend Fund Clough Global Allocation Fund Clough Global Opportunities Fund Delaware Enhanced Global Dividend and Income Fund Gabelli Global Utility & Income Trust (The) GDL Fund (The) Nuveen Global Value Opportunities Fund Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund GLOBAL INCOME - 0.75% Legg Mason BW Global Income Opportunities Fund Inc. Nuveen Global Income Opportunities Fund Templeton Global Income Fund HIGH CURRENT YIELD (LEVERAGED) - 2.66% AllianceBernstein Global High Income Fund, Inc. BlackRock Corporate High Yield Fund VI, Inc. BlackRock Debt Strategies Fund, Inc. Deutsche High Income Opportunities Fund, Inc. Deutsche High Income Trust Franklin Universal Trust Invesco High Income Trust II MFS Intermediate High Income Fund Neuberger Berman High Yield Strategies Fund Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value HIGH YIELD- 0.59% Credit Suisse Asset Management Income Fund, Inc. $ First Trust High Income Long/Short Fund Western Asset High Income Opportunity Fund Inc. Western Asset High Yield Defined Opportunity Fund Inc. Western Asset Managed High Income Fund Inc. HIGH YIELD MUNICIPAL DEBT - 0.23% MFS High Income Municipal Trust MFS High Yield Municipal Trust MFS Municipal Income Trust Putnam Managed Municipal Income Trust INCOME & PREFERRED STOCK - 1.11% John Hancock Premium Dividend Fund LMP Capital and Income Fund Inc. Nuveen Quality Preferred Income Fund 3 INTERMEDIATE MUNICIPAL DEBT - 0.02% BlackRock Muni Intermediate Duration Fund, Inc. LOAN PARTICIPATION - 5.99% Apollo Senior Floating Rate Fund Inc. BlackRock Floating Rate Income Strategies Fund, Inc Blackstone / GSO Senior Floating Rate Term Fund Eaton Vance Floating-Rate Income Trust Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust First Trust Senior Floating Rate Income Fund II Invesco Senior Income Trust LMP Corporate Loan Fund Inc. Nuveen Credit Strategies Income Fund Nuveen Floating Rate Income Fund Nuveen Senior Income Fund Nuveen Short Duration Credit Opportunities Fund Voya Prime Rate Trust NATURAL RESOURCES - 6.51% BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust First Trust Energy Income and Growth Fund First Trust Energy Infrastructure Fund Petroleum & Resources Corporation Voya Natural Resources Equity Income Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES - 2.99% BlackRock Global Opportunities Equity Trust $ BlackRock International Growth and Income Trust Voya Asia Pacific High Dividend Equity Income Fund Voya Global Advantage and Premium Opportunity Fund PACIFIC EX JAPAN - 1.65% Aberdeen Greater China Fund, Inc. China Fund, Inc. (The) Morgan Stanley Thai Fund, Inc. Taiwan Fund, Inc. * REAL ESTATE - 12.34% Alpine Global Premier Properties Fund CBRE Clarion Global Real Estate Income Fund Cohen & Steers Preferred Securities and Income Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers Total Return Realty Fund, Inc. LMP Real Estate Income Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. Nuveen Diversified Dividend and Income Fund Nuveen Real Estate Income Fund RMR Real Estate Income Fund SECTOR EQUITY - 1.52% Gabelli Healthcare & WellnessRx Trust (The) GAMCO Natural Resources, Gold& Income Trust by Gabelli H&Q Healthcare Investors John Hancock Financial Opportunities Fund U.S. MORTGAGE - 0.24% First Trust Mortgage Income Fund Nuveen Mortgage Opportunity Term Fund 2 UTILITY - 5.02% BlackRock EcoSolutions Investment Trust BlackRock Utility and Infrastructure Trust Brookfield Global Listed Infrastructure Income Fund Inc. Cohen & Steers Infrastructure Fund, Inc. Duff & Phelps Global Utility Income Fund Inc. Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 2.30% Comcast Corporation - Class A DIRECTV * Ford Motor Company Johnson Controls, Inc. Macy's, Inc. Time Warner Cable Inc. Time Warner Inc. Walt Disney Company (The) See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value CONSUMER STAPLES - 1.10% Archer-Daniels-Midland Company $ CVS Caremark Corporation Kroger Co. (The) PepsiCo, Inc. ENERGY - 1.90% ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Halliburton Company Kinder Morgan, Inc. Marathon Oil Corporation Schlumberger Limited EXCHANGE-TRADED FUNDS - 6.25% iShares Core S&P 500 ETF SPDR S&P rust FINANCIALS - 3.01% Allstate Corporation (The) American International Group,Inc. Bank of America Corporation Bank of New York Mellon Corporation (The) BB&T Corporation BlackRock, Inc. - Class A JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley Prudential Financial, Inc. Wells Fargo & Company HEALTH CARE - 2.33% Abbott Laboratories AbbVie Inc. Actavis plc * Aetna Inc. Allergan, Inc. Baxter International Boston Scientific Corporation * Cardinal Health, Inc. Gilead Sciences, Inc. * McKesson Corporation Thermo Fisher Scientific Inc. Wellpoint, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value INDUSTRIALS - 1.72% Deere & Company $ Delta Air Lines, Inc. General Dynamics Corporation General Electric Company Lockheed Martin Corporation Union Pacific Corporation INFORMATION TECHNOLOGY - 4.58% Apple Inc. Cisco Systems, Inc. Corning, Inc. Hewlett-Packard Company Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Yahoo! Inc. * MATERIALS - 0.60% Dow Chemical Company (The) LyondellBasell Industries N.V. TELECOMMUNICATION SERVICES - 1.01% Verizon Communications, Inc. UTILITIES - 0.09% Exelon Corporation TOTAL EQUITY SECURITIES (cost - $250,133,600) SHORT-TERM INVESTMENTS - 4.02% MONEY MARKET FUNDS - 4.02% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $10,934,068) TOTAL INVESTMENTS - 99.90% (cost - $261,067,668) OTHER ASSETS IN EXCESS OF LIABILITIES- 0.10% NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of September 30, 2014. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND NOTES TO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2014 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of September 30,2014: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles. These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
